PER CURIAM.
The petition for rehearing is denied. The petition for modification of the judgment of this court is granted, so as to allow the appellant herein, Norma Mining Company, a corporation, 90 days after the mandate of this court is filed in the District Court within which to redeem the property which was the subject of the sale in this action, provided the appellant herein shall, before the expiration of 90 days after the filing of the mandate of this court, repay to Hugh Mackay, appellee herein, any and all amounts paid by him by virtue of the decree entered in the cause, and also all costs which he may have paid, together with any sums which he may have paid for taxes, together with interest upon any and all of such sums so paid out by bim, at the legal rate of interest within the state of Arizona. Such sums and the amounts to be paid shall be ascertained by the District Court. Mandate forthwith.